The opinion of the court was delivered by
Barrett, J.
The only provisions of statute as to small-pox are in c. 99. No duty is prescribed for the town as such to perform. Certain duties are imposed, and certain powers are conferred, on the selectmen. They might as well have been imposed and conferred on any other set of officers or persons. The selectmen are designated mainly because they would be in constant existence to answer the designation, and would be likely to be discreet and proper men to act in the matter, and, as citizens, would be as much interested to see that the matter was properly attended to, as anybody in town, having reference to the calls and interests of humanity on the one hand, and the treasury of the town on the other. The town is subjected to a specified liability in certain events, depending on the action of the selectmen; but no duty is imposed on it as a town, to be performed by the selectmen and for default in which the town is to be liable.
If there is any liability for default in the duty prescribed by the statute, it is personal upon those who have been guilty of such default. But we are not to be understood as intimating that such liability would be incurred under the statute. It will be seasonable to pass on that point when it shall be involved in a case before the court for. decision.
It is plain on common principles that the town could not be subjected for acts or defaults of the selectmen, except in reference to duties imposed by law on the town. Such is not this case.
Judgment affirmed.